DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s preliminary amendment/response filed 11/20/2020 has been entered and made of record. Claims 8 and 9 were amended. Claims 1-10 are pending in the application.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an acquisition module,” “an alignment module,” “a mapping module,” “a mirroring module,” and “a synthesis module” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 9 recites “a computer readable storage medium.” In treating the claim as a whole, Computer Readable Media (CRM) and Computer Readable Storage Media (CRSM) claims, under their broadest reasonable interpretation (BRI), will cover an ineligible signal per se unless defined otherwise in the application as filed. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. (“A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.” See Kappos 1351 OG 212 (Feb. 23, 2010).)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balcerek et al. (Stereovision Option for Monitoring Systems - A Method Based on Perception Control of Depth, 2013, IEEE Signal Processing: Algorithms, Architectures, Arrangements, and Applications, pp. 226-230) in view of Wu et al. (US 8787695) and Suh et al. (US 2013/0222541).
Regarding claim 1, Balcerek teaches/suggests: An image processing method, comprising the following steps of: 
acquiring a two-dimensional image to be processed (Balcerek §III ¶3: “2D image, where it was the original right view image”); 
mirroring the 

aligning the two-dimensional image to be processed onto a grid template, wherein the grid template is used for performing grid division on the two-dimensional image to be processed; 
performing mapping processing on the two-dimensional image to be processed by using a grid mapping table to acquire a first image, wherein the grid mapping table is used for representing a mapping relationship of grid images; 
Wu, however, teaches/suggests:
aligning the two-dimensional image to be processed onto a grid template, wherein the grid template is used for performing grid division on the two-dimensional image to be processed (Wu col. 9 ll. 29-57: “For example, in some embodiments, the input image 200 is subdivided into a set of image regions (e.g., into a grid of image tiles). Each of the image regions can then be analyzed.” [The claimed aligning is an inherent and/or implicit feature of subdividing the image into the grid of image tiles. In addition, such feature would have been well known for image tiling (Official Notice).]); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the right image of Balcerek to be subdivided as taught/suggested by Wu in order for image tiling.

Wu further teaches/suggests:
performing mapping processing on the two-dimensional image to be processed by using a grid mapping table to acquire a first image, wherein the grid mapping table is used for representing a mapping relationship of grid images (Wu col. 9 ll. 29-57: “Returning to a discussion of FIG. 2, the local feature orientations 210 are processed using a form global deformation function step 215 to determine a global deformation function 220 that specifies the deformation (i.e., warping) that must be applied to the input digital image as a function of pixel location. The global deformation function 220 can be specified in any appropriate manner;” Claims 11 and 12: the claimed look-up table); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the right image of Balcerek to be deformed as taught/suggested by Wu in order for image rectification.

Balcerek and Wu are silent regarding:
synthesizing the first image and the second image to acquire a superimposed image of the first image and the second image.
Suh, however, teaches/suggests:
synthesizing the first image and the second image to acquire a superimposed image of the first image and the second image (Suh [0029]: “The side-by-side format is a format configuring one stereoscopic video by performing a half down sampling horizontally on each of a left video and a right video, respectively and situating one sampled video in a left region and the other sampled video in a right region.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the left and right images of Balcerek as modified by Wu to be superimposed side by side as taught/suggested by Suh in order for 3D viewing.

Regarding claim 6, Balcerek as modified by Wu and Suh teaches/suggests: The method of claim 1, wherein the two-dimensional image to be processed is one frame image in video streaming (Balcerek Abstract: “In this paper a stereovision impression based optional tool for operators of monitoring systems is proposed and the method based on control of perception of the object depth in 2D and 3D video streams is described.”).

Claim 7 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Balcerek as modified by Wu and Suh further teaches/suggests an image processing device (Balcerek Abstract: “In this paper a stereovision impression based optional tool for operators of monitoring systems is proposed and the method based on control of perception of the object depth in 2D and 3D video streams is described.”).

Regarding claim 8, Balcerek as modified by Wu and Suh teaches/suggests: An image processing means, comprising: 
a memory and a processor which are in communication connection with each other, wherein computer instructions are stored in the memory, and the processor is used for executing the computer instructions, to implement the image processing method of claim 1 (Balcerek Abstract: “In this paper a stereovision impression based optional tool for operators of monitoring systems is proposed and the method based on control of perception of the object depth in 2D and 3D video streams is described.”).
The claimed memory and processor are inherent features of a monitoring system. See also the treatment of claim 1 above.

Regarding claim 9, Balcerek as modified by Wu and Suh teaches/suggests: A computer readable storage medium, wherein the computer instructions are stored in the computer readable storage medium, and are used for enabling a computer to implement the image processing method of claim 1 (Balcerek Abstract: “In this paper a stereovision impression based optional tool for operators of monitoring systems is proposed and the method based on control of perception of the object depth in 2D and 3D video streams is described.”). The claimed computer readable storage medium is an inherent feature of a monitoring system. See also the treatment of claim 1 above.

Regarding claim 10, Balcerek as modified by Wu and Suh teaches/suggests: A three-dimensional imaging system, comprising: 
an image acquisition means, comprising a single lens as a lens for acquiring images, used for acquiring a two-dimensional image to be processed (Balcerek Abstract: “In this paper a stereovision impression based optional tool for operators of monitoring systems is proposed and the method based on control of perception of the object depth in 2D and 3D video streams is described.” [The claimed single lens is an inherent and/or implicit feature of the 2D video. In addition such feature would have been well known for acquiring 2D video (Official Notice).]); 
the image processing means of claim 8, electrically connected to the image acquisition means, and used for processing the two-dimensional image to be processed [See the treatment of claim 8 above.]; and 
an image display means, electrically connected to the image processing means, and used for displaying a three-dimensional image (Balcerek Fig. 2: “Stereoscopic (left and right) test images”).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balcerek et al. (Stereovision Option for Monitoring Systems - A Method Based on Perception Control of Depth, 2013, IEEE Signal Processing: Algorithms, Architectures, Arrangements, and Applications, pp. 226-230) in view of Wu et al. (US 8787695) and Suh et al. (US 2013/0222541) as applied to claim 1 above, and further in view of Kitsutaka (US 2003/0011610).
Regarding claim 2, Balcerek as modified by Wu and Suh does not teach/suggest: The method of claim 1, wherein 
the grid mapping table comprises numbers of each of grids in the grid template; and 
information of the mapped grid images is stored in the grid mapping table corresponding to the numbers.
Kitsutaka, in view of Wu, teaches/suggests:
the grid mapping table comprises numbers of each of grids in the grid template (Wu col. 9 ll. 29-57: “For example, in some embodiments, the input image 200 is subdivided into a set of image regions (e.g., into a grid of image tiles). Each of the image regions can then be analyzed;” Kitsutaka [0146]: “More particularly, in the index color texture-mapping process, the index number rather than the actual color information (RGB) is stored in association with each texel in the texture as shown at A1 in FIG. 3, for saving the capacity of the texture storage section.”); and 
information of the mapped grid images is stored in the grid mapping table corresponding to the numbers (Kitsutaka [0146]: “The color information specified by the index number is also stored in the index color texture-mapping LUT (or color pallet), as shown at A2 in FIG. 3.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the look-up table of Balcerek as modified by Wu and Suh to be partitioned as taught/suggested by Kitsutaka in order to save storage.

Regarding claim 3, Balcerek as modified by Wu, Suh, and Kitsutaka teaches/suggests: The method of claim 2, wherein the performing mapping processing on the two-dimensional image to be processed by using the grid mapping table to acquire the first image comprises: 
dividing the two-dimensional image to be processed through the grid template to form a plurality of the grid images to be processed (Wu col. 9 ll. 29-57: “For example, in some embodiments, the input image 200 is subdivided into a set of image regions (e.g., into a grid of image tiles). Each of the image regions can then be analyzed.”); 
acquiring the numbers of the grid images to be processed (Wu col. 9 ll. 29-57: “For example, in some embodiments, the input image 200 is subdivided into a set of image regions (e.g., into a grid of image tiles). Each of the image regions can then be analyzed.” [The claimed acquiring is an inherent and/or implicit feature of analyzing each image tile.]); 
searching the grid mapping table, and extracting the information of the grid images corresponding to the numbers (Wu col. 9 ll. 29-57: “Returning to a discussion of FIG. 2, the local feature orientations 210 are processed using a form global deformation function step 215 to determine a global deformation function 220 that specifies the deformation (i.e., warping) that must be applied to the input digital image as a function of pixel location. The global deformation function 220 can be specified in any appropriate manner;” Kitsutaka [0146]: “The color information specified by the index number is also stored in the index color texture-mapping LUT (or color pallet), as shown at A2 in FIG. 3.”); 
processing the grid images to be processed by using the extracted information of the grid images (Wu col. 9 ll. 29-57: “Returning to a discussion of FIG. 2, the local feature orientations 210 are processed using a form global deformation function step 215 to determine a global deformation function 220 that specifies the deformation (i.e., warping) that must be applied to the input digital image as a function of pixel location. The global deformation function 220 can be specified in any appropriate manner;” Kitsutaka [0146]: “The color information specified by the index number is also stored in the index color texture-mapping LUT (or color pallet), as shown at A2 in FIG. 3.”); and 
combining the processed grid images to be processed to acquire the first image (Wu col. 11 ll. 44-63: “Returning to a discussion of FIG. 2, a form rectified image step 225 is used to form a rectified image 230 by applying the global deformation function 220 to the input image 200;” col. 9 ll. 29-57: “For example, in some embodiments, the input image 200 is subdivided into a set of image regions (e.g., into a grid of image tiles). Each of the image regions can then be analyzed.” [The claimed combining is an inherent and/or implicit feature of rectifying the image including image tiles.]).
The same rationale to combine as set forth in the rejection of claim 2 above is incorporated herein.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balcerek et al. (Stereovision Option for Monitoring Systems - A Method Based on Perception Control of Depth, 2013, IEEE Signal Processing: Algorithms, Architectures, Arrangements, and Applications, pp. 226-230) in view of Wu et al. (US 8787695) and Suh et al. (US 2013/0222541) as applied to claim 1 above, and further in view of Neemuchwala et al. (US 2009/0060300).
Regarding claim 5, Balcerek as modified by Wu and Suh teaches/suggests: The method of claim 1, wherein the synthesizing the first image and the second image to acquire the superimposed image of the first image and the second image comprises the following steps of: 
aligning one side edge of the first image to one side edge of the second image, wherein a central point of the side edge of the first image coincides with a central point of the side edge of the second image (Suh [0029]: “The side-by-side format is a format configuring one stereoscopic video by performing a half down sampling horizontally on each of a left video and a right video, respectively and situating one sampled video in a left region and the other sampled video in a right region.”); 
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein. Balcerek as modified by Wu and Suh does not teach/suggest:
translating the first image or the second image along a center line of the side edges to acquire the superimposed image.
Neemuchwala, however, teaches/suggests:
translating the first image or the second image along a center line of the side edges to acquire the superimposed image (Neemuchwala [0070]: “Image alignment unit 141 then translates the floating image into alignment position with respect to the fixed image ... Image alignment unit 141 outputs aligned left and right breast images.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the left and/or right images of Balcerek as modified by Wu and Suh to be translated as taught/suggested by Neemuchwala in order to align them.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The limitation “scaling the grid images to be processed according to the extracted sizes of the grid images,” taken as a whole, renders the claim patentably distinct over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2005/0093697 – image rectification
US 2012/0218259 – translating left and right images
US 2018/0253820 – mirroring entire image
US 2018/0332222 – image rectification
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611